Name: 2001/494/EC: Commission Decision of 21 June 2001 approving the scheme submitted by the United Kingdom for the withdrawal of all fish in farms infected with infectious salmon anaemia (ISA) and situated in England, Scotland and Wales and repealing Decision 2001/186/EC (Text with EEA relevance) (notified under document number C(2001) 1626)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  fisheries;  Europe;  competition;  agricultural activity
 Date Published: 2001-07-03

 Avis juridique important|32001D04942001/494/EC: Commission Decision of 21 June 2001 approving the scheme submitted by the United Kingdom for the withdrawal of all fish in farms infected with infectious salmon anaemia (ISA) and situated in England, Scotland and Wales and repealing Decision 2001/186/EC (Text with EEA relevance) (notified under document number C(2001) 1626) Official Journal L 180 , 03/07/2001 P. 0034 - 0035Commission Decisionof 21 June 2001approving the scheme submitted by the United Kingdom for the withdrawal of all fish in farms infected with infectious salmon anaemia (ISA) and situated in England, Scotland and Wales and repealing Decision 2001/186/EC(notified under document number C(2001) 1626)(Text with EEA relevance)(2001/494/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/53/EEC of 24 June 1993, introducing minimum Community measures for the control of certain fish diseases(1), as last amended by Commission Decision 2001/288/EC(2), and in particular Article 6 thereof,Whereas:(1) Council Directive 93/53/EEC, Article 6(a), first indent, lays down that, in order to control an outbreak of infectious salmon anaemia (ISA), all fish in an infected farm shall be withdrawn in accordance with a scheme established by the official service and approved by the Commission.(2) Experience gained has shown that under certain conditions it is possible to extend the withdrawal over a period of time without impairing the efforts to eradicate the disease.(3) A withdrawal scheme to be applied in case of the detection of ISA in Scotland has been approved by Commission Decision 2001/186/EC(3).(4) The United Kingdom has submitted a withdrawal scheme to be applied in case of the detection of ISA in England and Wales.(5) The Commission and the Member States have examined the scheme submitted by the United Kingdom in the light of the current state of scientifc and technical evidence.(6) The disease control measures described in the withdrawal scheme for England and Wales are essentially the same as in the approved scheme for Scotland. The only changes are related to territorial coverage and the appropriate references to national laws.(7) The withdrawal of fish shall be carried out with the aim to eradicate the disease from infected farms and to prevent further spread of the disease to other farms as well as to the wild population susceptible to this infection.(8) The withdrawal of fish must be based on a case by case analysis of the risks for further spread of the disease, including the seriousness of the outbreak and other circumstances influencing the risks, and must take into account current practical experience and scientific evidence.(9) The examination carried out shows that the scheme submitted fulfils the requirements for such a scheme and therefore it shall be approved.(10) For the sake of clarity, bearing in mind any future amendments to the United Kingdom schemes, it is appropriate to incorporate the Decision approving the Scottish scheme in the present Decision. Therefore Decision 2001/186/EC shall be repealed.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The schemes submitted by the United Kingdom for the withdrawal of all fish in farms infected with infectious salmon anaemia (ISA) and situated in England, Scotland and Wales are hereby approved.Article 2Decision 2001/186/EC is repealed.Article 3This Decision is addressed to the Member States.Done at Brussels, 21 June 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 175, 19.7.1993, p. 23; Directive as amended by the Act of Accession of Austria, Finland and Sweden.(2) OJ L 99, 10.4.2001, p. 11.(3) OJ L 67, 9.3.2001, p. 80.